Title: To George Washington from William Bradford, Sr., 14 March 1778
From: Bradford, William, Sr. (1722-1791)
To: Washington, George



Sr
State Navy Board [Trenton] March 14 1778

The Board received your Excellencys Letter a few Days ago, requesting the Galleys might be dismantled and sunk—At the Time we received the Letter many of the Galleys were fitted and ready to fall down to prevent any Thing from coming up the River—Immediately on receiving your Excellencys we sent off an Express to the President of our State, for Orders, sending a Copy of your Letter; An Answer to which we have not yet got—There is now Six Galleys well manned, and this Morning went from Borden Town to carry General Wayns Brigade to Bristol, w[h]ere the Galleys will remain till further Orders—There now lays at and near Borden Town a number of Vessels to great amount of private Property, and should the Galleys be destroyed they will fall to a very few small armed Boats—The Inhabitants along the Shore are disstressed at the Thoughts of loosing the Galleys on whom they think lays their Safety—We laid your Excellencys Letter before Governor Livingston, whose advice was not to destroy them yet—Many of the heavy Cannon we should have sent off before this, but cannot get a Carriage that is able to carry them; and should a superior force come up, Orders are given to sink the Galleys, which may soon be done. The Bearer called on us for the Troops belonging to the North Carolina Regiment, but as they were all gone down the River on Duty, we hope your Excellency will excuse his not bringing them, and pray you will spare them a little Time longer—I am By Order of the Board your Excellencys most obedient Hble Servt

Wm Bradford

